Citation Nr: 1810798	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  15-10 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with anxiety and depression. 

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to November 1969 and from February 1971 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In November 2013, the Veteran provided testimony before a Veterans Law Judge (VLJ) who is no longer with the Board.  A copy of the hearing transcript has been associated with the record.  The Veteran was informed that the VLJ who held the hearing is no longer with the Board and that the Veteran could request another hearing.  In October 2017 correspondence, the Veteran declined another hearing. 

This matter was remanded by the Board in April 2015.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims must be remanded to ensure compliance with the directives of the Board's prior remand.

The Board remanded the issue of entitlement to a rating in excess of 50 percent for PTSD with anxiety and depression.  The Board identified that additional non-duplicative, relevant evidence, including a June 2014 VA examination report was associated with the claims file, but had not been reviewed by the RO in the context of the appeal, nor had a supplemental statement of the case (SSOC) been issued addressing this new evidence.  Therefore, the appeal was remanded for the issuance of an SSOC. To date, the additional evidence has not been considered by the RO and an SSOC has not been issued.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

The claim of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability rating for PTSD with anxiety and depression.  The Veteran maintains that his service-connected PTSD with anxiety and depression makes him unable to secure substantially gainful employment.  Further, a potential grant of a higher disability rating would increase the overall combined disability percentage, meeting the schedular requirements for a TDIU. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183(1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The RO should evaluate and consider all evidence of record regarding the Veteran's claim of entitlement to an increased rating for PTSD with anxiety and depression since the issuance of the statement of the case in April 2013.   

2.  Once the RO has considered all evidence, the claims on appeal should then be re-adjudicated.  Provide the Veteran an appropriate SSOC.  The SSOC must contain a summary of the relevant evidence, a citation of the applicable laws and regulations, the reasons and bases for the decision, and a discussion of the laws and regulations to the evidence.  See 38 C.F.R. § 19.29, 19.31 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




